Citation Nr: 9908381	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  95-29 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for lung disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1946.

In December 1980, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, denied a claim for 
service connection for lung disease.  The veteran was 
notified of that decision in a letter dated in December 1980.  
In March 1981, the veteran submitted a letter from private 
physician indicating post-service treatment for emphysema.  
Thereafter, in a letter dated in March 1981, the RO informed 
the veteran that his claimed emphysema was not service-
connected.  After additional correspondence and medical 
reports were received from the veteran, the RO informed the 
veteran in May 1983 that his reopened claim for service 
connection for emphysema was denied and further indicated 
that the evidence submitted failed to show that emphysema was 
either incurred in or aggravated by active service.  The 
veteran did not appeal that decision.  This appeal arises 
from a March 1995 RO decision that determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for lung disease.  The veteran was 
informed of that decision in a March 1995 letter from the RO 
and he appealed.

In October 1996, the RO again determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for lung disease.  In May 1997, the 
Board of Veterans' Appeals (Board) dismissed the appeal based 
on a written request from the veteran received at the Board 
in April 1997.  Following receipt of an additional letter 
from the veteran requesting that the appeal be continued, in 
June 1997, the Board vacated the dismissal.  In August 1997, 
the Board remanded the case to the RO for additional 
development.  Subsequently, the RO again determined that new 
and material evidence had not been submitted to reopen the 
claim.  



FINDINGS OF FACT

1.  In May 1983, the RO determined that the veteran's lung 
disease, then characterized as emphysema, was not incurred in 
or aggravated by active service.  

2.  Evidence submitted since the May 1983 RO denial does not 
tend to demonstrate that any lung disease was incurred in or 
aggravated by active service, or otherwise establish any 
material fact not of record at the time of the May 1983 RO 
decision. 


CONCLUSION OF LAW

The additional evidence submitted since the May 1983 RO 
decision is not new and material; the claim is not reopened; 
and the prior RO decision is final.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.156, 3.160, 
20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that a prior decision of the RO is final with 
the exception that a claimant may later reopen a claim if new 
and material evidence is submitted.  See 38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.156, 3.160(d), 
20.1103 (1998).  

The question now presented is whether new and material 
evidence to permit reopening the claim has been submitted 
since the RO's adverse May 1983 decision.  In considering 
whether the evidence submitted is new and material, a two-
step analysis must be performed.  First, the Board must 
determine whether the evidence is, in fact, new and material.  
Second, if, and only if, the Board determines that new and 
material evidence has been submitted, the claim is "reopened" 
and the case is reevaluated on the basis of all the evidence, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a).  Hodge v. West, 155 F. 3rd 1356 (Fed. 
Cir. 1998).  

The first step in the two-step analysis involves two 
questions: (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

The evidence of record at the time of the May 1983 RO 
decision included an August 1943 induction examination report 
that reflects that prior to induction, the veteran had been 
employed as a foreman of a welding shop.  A February 1946 
separation examination report reflects that there were no 
relevant disorders at the time of discharge.  Also of record 
were other service medical records, service department 
documents, and the veteran's original claim for service 
connection for a "chest condition" that he submitted in 
January 1978.  On his application, he indicated that his 
"chest condition" began 25 years earlier.  He also submitted 
a December 1977 statement from his physician, Dr. Panos 
Gregriou, indicating past treatment for emphysema.  

Also of record at the time of the prior final decision was an 
April 1978 VA examination report.  The report indicates that 
the veteran reported a 25-year history of emphysema.  He 
reported that he had been a welder and had worked with lime 
dust and felt that those jobs caused his emphysema.  The 
examiner also noted that the veteran had worked in the 
coalfields and that a Dr. Sutherland had reportedly treated 
him for emphysema from 1955 to 1963.  From 1963 to 1978 he 
has seen other private doctors for emphysema.  The veteran 
currently used Bronchaid Mist, Primatene, and Phenergan with 
Codeine.  The relevant diagnosis was bilateral emphysema.

In April 1979, the veteran reported his current employment 
situation.  He reported that he formerly was a welder for the 
U.S. Army and had also worked at the coalfields for many 
years.  He reported that he currently had very bad emphysema 
and lung problems from these jobs.  He felt that he had 
"black lung disease."

In July 1980, the veteran submitted an undated report from 
Panos Gregriou, M.D.  The report notes emphysema and 
shortness of breath.  

In November 1980, the veteran reported that prior to active 
service, an induction examiner questioned his physical 
qualification for military service because the examiner found 
that he had an arrested case of tuberculosis.  He reportedly 
was told that there were seven distinct scars on his lungs at 
that time.  At the time of induction into the Army, he was a 
certified pipe welder at the future atomic plant at Oak 
Ridge, Tennessee.  During active service, he became a 
combination welder in the Army.  He felt that his health was 
especially damaged while performing repair work on a damaged 
ship in the Philippines.  He reported that welding on brass 
castings caused pain in his lungs and that welding in hot, 
closed-in spaces aboard the ship caused impaired breathing 
ability for days afterwards.  He also reported that after 
service, he was called on to perform pressure welding.  He 
worked in the coalfields where his lungs were aggravated by 
smoke from burning cellulose and from burning lime-coated 
welding rods.

In November 1980, the veteran resubmitted a note dated in 
December 1977 from Dr. Gregriou noting treatment for 
emphysema.

As noted in the introduction, the RO denied service 
connection for a lung disease in a December 1980 decision.

In March 1981, the veteran indicated that he hoped that the 
RO would reconsider its decision and submitted a statement 
from A. Sutherland, M.D., dated in February 1981.  The doctor 
noted that all old records were destroyed for lack of storage 
room and the veteran's old chest X-rays were lost in a flood.  
The doctor did remember, however, that he had treated the 
veteran for emphysema "sometime in the 1950's."  The veteran 
also submitted a treatment report dated in February 1960 that 
notes that the veteran was currently employed as a welder and 
had chronic PND (postnasal drip), which irritated his throat.  
The report notes "chronic PND, hacking cough, and dyspnea, 
always made worse after welding in closed spaces.  Has been 
welding inside large rotary kiln, seldom coughs up any 
sputum.  Denies wheezing but notes chest tightness.  Doesn't 
smoke.  Usually takes Bicillin after these episodes (this is 
self-medication!).  Now shows slight emphysema."  

The RO also received a January 1963 chest X-ray report 
indicating minimal fibrosis and moderate bilateral emphysema.  
Bronchial thickening suggested bronchitis.  

Also of record was an April 1983 letter from a Dr. Ratliffe 
indicating treatment for chronic cough and dyspnea for the 
previous 20 years.  Dr. Ratliffe supplied a current 
impression of emphysema and probable pneumoconiosis.

In April 1983, the veteran again reported his duties as a 
welder during active service.  He reported that while 
operating a cutting torch for the purpose of opening a vault 
in the Philippines, rice dust caused an explosion that 
hurtled him some 12 feet.  He reported, however, that the 
incident did not appear to injure him. 

In May 1983, the RO determined that the evidence did not 
warrant service connection for emphysema.  The RO informed 
the veteran of the decision in a letter dated in May 1983 and 
the veteran did not appeal.  

In reviewing the medical evidence associated with the claims 
file since the May 1983 RO decision, the Board finds that 
much of it is "new" in that it was not of record in May 1983.  
Notwithstanding its newness, it does not tend to establish 
incurrence of the veteran's lung condition during active 
service and is therefore considered to be not "material" to 
the issue on appeal.  The evidence submitted chiefly shows 
ongoing treatment for the veteran's medical problems.  
Private treatment records indicate treatment during the 
1950's and later for chest and breathing problems.  In the 
1990's the veteran was treated for lymphoma and underwent 
open-heart surgery.  In May 1992, a prospective employer 
reported that due to the veteran's health, it would not hire 
him.  An April 1994 X-ray report notes thoracotomy, fibrosis 
of the lungs, emphysematous lungs, and possible 
pneumoconiosis.  

In March 1995, the RO determined that the evidence received 
since the prior denial was not new and material evidence.  

In August 1995, the veteran submitted statements from two 
service comrades.  One indicates that the veteran was 
observed to have a nagging cough during service and the other 
statement indicates that the veteran complained of breathing 
problems during service.

The veteran also submitted a private doctor's medical 
treatment log indicating that the veteran had a medical 
appointment on July 1, 1946.  The veteran reported that he 
went to that doctor for treatment for breathing problems.  

In September 1995, the veteran testified before an RO hearing 
officer that he did not have any lung problems prior to 
active service.  He testified that during his basic training 
he underwent gas mask training and may have been exposed to 
Mustard Gas at that time.  He also felt that, in any event, 
the gas mask training did not cause him any problems.  He 
testified that the worst situation in the Army arose when he 
repaired a ship in the Philippines, welding with a gas torch 
in a very confined area with no ventilation for four hours.  
He reported that since active service others who were with 
him at the time have also had lung problems.  He testified 
that he was certain that he was exposed to asbestos fibers 
during his Army service as a welder.  He recalled that for a 
while he built up the bronze on worn gear teeth and the 
bronze fumes caused him the most lung pain.  He testified 
that his first treatment began in 1949 and that he worked for 
a coal company for over 13 years.  He indicated that his work 
never took him below ground; he worked in strip mines only, 
and then he never mined, he just fixed machinery.  He 
testified that the July 1946 appointment log belonged to the 
Phipps Clinic and that he probably went there for cough 
syrup.  

In an October 1996 rating decision, the RO determined that 
the evidence submitted was not new and material.  

Since that time, additional requests from the veteran have 
been received.  Also, several letters of inquiry from elected 
officials have been received.  Additional treatment reports 
from the 1970's, 1980's, and 1990's have been received.

In August 1997, the Board remanded the case to the RO for an 
additional search for VA treatment records.  Since that time, 
a few additional VA and private medical reports have been 
added to the claims file; however, none of these records 
tends to support the contention that the veteran's lung 
disorder began during active service. 

Although much of the above mentioned medical evidence is new 
in that it was not of record at the time of the previous 
Board denial, it is not material as it does not tend to 
establish a connection between active service and any current 
lung disorder.  

Duplicate copies of statements and medical evidence already 
of record were also received at various times; however, 
duplicate evidence is not new evidence.

Additional statements and testimony from the veteran to the 
effect that his lung disease either began during or was 
aggravated by active duty have also been received.  He 
testified as to his symptoms noted while welding during 
active service.  These allegations repeat earlier considered 
assertions and are not new.  Furthermore, the veteran, as a 
layman, has no competence to offer a medical opinion on the 
etiology of post-service diagnoses.  Therefore, his claims 
and testimony in this regard do not constitute material 
evidence to reopen the claim.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 
294-95 (1992).  Furthermore, the statements of servicemen who 
served with the veteran cannot supply an etiology of a 
current diagnosis, even though they do corroborate the 
veteran's reported coughing during active service.

The Board notes that in a December 1998 informal hearing 
presentation, the veteran's representative asserts that a 
January 1963 private medical report from a Dr. Jones is new 
and material to the case.  The Board notes that the report in 
question was earlier submitted on May 2, 1983, and was 
considered in the RO rating decision of May 16, 1983.  The 
more recent submission of the report is therefore a duplicate 
and is not new evidence.

While the additional evidence received presents a more 
complete history of post-service treatment for the disability 
at issue, it adds no significant information regarding the 
matter at issue, i.e., whether there is a relationship 
between current lung disease and service.  Furthermore, there 
is no indication that there is additional evidence that, if 
obtained, would reopen the claim.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed Cir 1997).  Because the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, that 
decision remains final and the claim for service connection 
for lung disease is not reopened.


ORDER

The appeal to reopen a claim for service connection for lung 
disease is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


